UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KENT A. ALLEN,
                           Plaintiff,
                    -against-                                         21-CV-3450 (LTS)
KEYSHIA COLE; BMG US HARTWIG                                      ORDER OF DISMISSAL
MASUCH; and FACEBOOK MARK
ZUCKERBERG,
                           Defendants.


LAURA TAYLOR SWAIN, Chief United States District Judge:

        Plaintiff, who is appearing pro se, brings this action asserting claims for appropriation of

his ideas for the search engine Google and the social media platform Instagram. He invokes the

Court’s diversity of citizenship statute, 28 U.S.C. § 1332, as the basis for this Court’s

jurisdiction.

        By order dated April 30, 2021, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). For the reasons set forth in this order, the

Court dismisses the complaint for failure to state a claim and warns Plaintiff that the Court may

impose an injunction barring him from filing future actions IFP without leave from the Court.

                                    STANDARD OF REVIEW

        The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).
                                         BACKGROUND

       In a prior action assigned to this Court, Plaintiff Kent Allen raised the same claims raised

here but named different defendants. See Allen v. Patton, ECF 1:21-CV-3434, 2 (S.D.N.Y. Apr.

30, 2021). Plaintiff attached the same statement of facts to the complaints in both this action and

the prior action. (See ECF 2, at 7; ECF 1:21-CV-3434, 2, at 6.) In addition to the statements of

facts, Plaintiff also attached a further page to his complaint in this action, in which he states:

“Instagram owned by Facebook Case Study stashmoneyapp . . . turnupdeejay.com . . .

telejive.com . . . grabyourwaist.com . . . frostburst.com . . . [and] ohsnaptv.com[.]” (ECF 2, at 11)

(ellipsis added). For each of the actual or purported websites, Plaintiff provides a brief

description. For example, he describes frostburst.com as follows: “Could be given to Nike as a

shoe product or use as a[n] ice cream shop to compliment Facebook.” (Id.) Otherwise, Plaintiff

alleges identical facts in both complaints. The Court therefore assumes familiarity with the

complaint in 21-CV-3434 for the purposes of this order.

                                           DISCUSSION

       The Court construes Plaintiff’s allegations that he had the idea for the Instagram platform

and Google’s search engine and map software but was not credited or compensated for these

ideas as seeking relief for copyright or patent infringement. The Court also construes Plaintiff’s

allegations that he was deprived of the ability to profit from registration of various well-known

domain names, including the domain names Google, Amazon, and Postmates, as seeking relief

for “cybersquatting.”

A.     The Copyright Act

       The Copyright Act gives the owner of a copyright certain “exclusive rights,” 17 U.S.C.

§ 106, to protect “original works of authorship,” 17 U.S.C. § 102(a). “[T]he author is the party

who actually creates the work, that is, the person who translates an idea into a fixed, tangible


                                                   2
expression entitled to copyright protection.” Cmty. for Creative Non-Violence v. Reid, 490 U.S.

730, 737 (1989). To establish copyright infringement, a claimant must show: (1) ownership of a

valid copyright; and (2) unauthorized copying of constituent elements of the work that are

original. Feist Publ’n, Inc. v. Rural Tel. Serv. Co., Inc., 499 U.S. 340, 361 (1991); Jorgenson v.

Epic/Sony Records, 351 F.3d 46, 51 (2d Cir. 2003).

        However, “copyright does not protect an idea, but only the expression of an idea.”

Richard J. Zitz, Inc. v. Pereira, 225 F.3d 646 (2d Cir. 2000) (citing Kregos v. Associated Press, 3

F.3d 656, 663 (2d Cir. 1993)); see 17 U.S.C. § 102(b) (“In no case does copyright protection for

an original work of authorship extend to any idea[,] . . . concept, [or] principle, . . . regardless of

the form in which it is described, explained, illustrated, or embodied in such work.”); Harper &

Row Publishers, Inc. v. Nation Enters., 471 U.S. 539, 547 (1985) (“[N]o author may copyright

. . . ideas.”); Williams v. Chrichton, 84 F.3d 581, 589 (2d Cir. 1996) (“Any similarity in the

theme of the parties’ works relates to the unprotectible idea of a dinosaur zoo.”); Eden Toys, Inc.

v. Marshall Field & Co., 675 F.2d 498, 501 (2d Cir. 1982) (“Plaintiff cannot copyright the ‘idea’

of a snowman.”); Dean v. Cameron, 53 F. Supp. 3d 641, 648 (S.D.N.Y. 2014) (“Plaintiff does

not have a monopoly on the idea of floating or airborne land.”); Castorina v. Spike Cable

Networks, Inc., 784 F. Supp. 2d 107, 112 (E.D.N.Y. 2011) (“[A] theme of ‘referencing

significant Americans’ is an uncopyrightable idea.”).

        Here, Plaintiff fails to state a claim under the Copyright Act because he does not allege

that he created any software or other tangible expression of his ideas or that he holds any

copyright.

B.      Patent Infringement

        “[T]he act of invention itself vests an inventor with a common law or ‘natural’ right to

make, use and sell his or her invention, absent conflicting patent rights in others.” Arachnid, Inc.


                                                   3
v. Merit Indus., Inc., 939 F.2d 1574, 1578 (D.C. Cir. 1991). But a patent “enlarges the natural

right, adding to it the right to exclude others from making, using or selling the patented

invention.” Id. “[O]wnership only of the invention gives no right to exclude, which is obtained

only from the patent grant.” Id. at 1578–79.

        The Patent Act of 1952 provides that a civil action for infringement may be brought by “a

patentee.” 35 U.S.C. § 281. The statute defines “patentee” to include the party to whom the

patent was issued and the successors in title to the patent, 35 U.S.C. § 100(d), and has been

interpreted to require that a suit for infringement be brought by a party holding legal title to the

patent, Arachnid, Inc., 939 F.2d at 1578-79. To state a claim of patent infringement, a plaintiff

must allege facts suggesting that the alleged infringer made, used, offered to sell, sold, or

imported a patented invention during the term of the plaintiff’s patent and without authority to do

so. 35 U.S.C. § 271.

        Here, Plaintiff alleges only that he had the idea for something like Google or Instagram –

not that he actually developed the technology or was issued a patent. Plaintiff thus fails to state a

claim for patent infringement.

C.      Cybersquatting

        The Anticybersquatting Consumer Protection Act (ACPA) amends the Trademark Act of

1946 to create a federal remedy for cybersquatting – that is, for warehousing and trafficking in

domain names. See also Sporty’s Farm L.L.C. v. Sportsman’s Mkt., Inc., 202 F.3d 489, 496 (2d

Cir. 2000) (discussing bad faith intent to profit from domain names). The ACPA provides, in

part, that a person violates the ACPA if such person, acting in bad faith, profits from a trademark

and “registers, traffics in, or uses a domain name that . . . is distinctive at the time of registration

of the domain name, is identical or confusingly similar to that mark[.]” 15 U.S.C.

§ 1125(d)(1)(A).


                                                    4
       Plaintiff fails to state a claim because his allegations do not give rise to a plausible

inference that the named defendants violated the ACPA. Rather, his allegations that he intended

to warehouse domain names linked to, and presumably trademarked by, well-known businesses

appears to describe the type of behavior that the ACPA prohibits. Plaintiff therefore fails to state

a claim against any Defendant for interfering with a domain registration.

D.     Diversity Jurisdiction Over State Law Claims

       A district court may decline to exercise supplemental jurisdiction over state-law claims

when it “has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).

Generally, “when the federal-law claims have dropped out of the lawsuit in its early stages and

only state-law claims remain, the federal court should decline the exercise of jurisdiction.”

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988).

        Here, the Court has dismissed Plaintiff’s federal claims. Although it appears that Plaintiff

may be able to invoke the Court’s diversity jurisdiction under 28 U.S.C. § 1332, in order to

assert his state law claims, the Court declines to do so for the reasons set forth in its prior order,

see Allen v. Patton, ECF 1:21-CV-3434, 6.

E.      Leave to Replead

        Generally, a court should not dismiss a pro se complaint “without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Dolan v. Connolly, 794 F.3d 290, 295 (2d Cir. 2015) (quoting Chavis v.

Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (internal quotation marks omitted)). But a court has

inherent power to dismiss without leave to amend or replead if “the substance of the claim

pleaded is frivolous on its face,” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.1988) (citation

omitted), or where amendment would otherwise be futile, Hill v. Curcione, 657 F. 3d 116, 123-

24 (2d Cir. 2011); see also Shapiro v. McManus, 136 S. Ct. 450, 455-56 (2015) (holding that


                                                   5
federal-question jurisdiction is lacking where the claims are “wholly insubstantial and frivolous,”

“essentially fictitious,” or “obviously without merit” (internal quotation marks and citations

omitted)). Because Plaintiff’s claims appear to be wholly implausible and granting leave to

amend his complaint would be futile, the Court declines to do so.

F.     Litigation History

       As noted in the prior action before this Court, ECF 1:21-CV-3434, 2, Plaintiff filed five

substantially similar complaints on April 19, 2021. In addition to this action and the 21-CV-3434

action, Plaintiff also filed: (1) Allen v. Patton, ECF 1:21-CV-3457, 2 (S.D.N.Y. filed April 19,

2021) (complaint naming William Wang, CEO of Vizio as a third defendant); (2) Allen v. Patton,

ECF 1:21-CV-3459, 2 (S.D.N.Y. filed April 19, 2021) (complaint naming Sundar Pichai of

Google as a third defendant and also alleging that Plaintiff had the idea for Spotify); and

(3) Allen v. Patton, ECF 1:21-CV-3468, 2 (S.D.N.Y. filed April 19, 2021) (complaint naming

Amazon founder Jeff Bezos). In all five actions he sought to proceed IFP.

       Ten days later, and before this Court warned Plaintiff, he filed an additional five

complaints where he sought to proceed IFP: (1) Allen v. Klein, ECF 1:21-CV-3839, 2 (S.D.N.Y.

filed April 29, 2021) (complaint alleging that Plaintiff invented “Canopy Growth”); (2) Allen v.

Finley, ECF 1:21-CV-3840, 2 (S.D.N.Y. filed April 29, 2021) (complaint alleging that Plaintiff

invented the business name “Aquafina”); (3) Allen v. Cole, ECF 1:21-CV-3844, 2 (S.D.N.Y.

filed April 29, 2021) (complaint describing Plaintiff’s “time dating [Defendant Keyshia Cole]

[and] . . . develop[ing] her as a R&B singer”); (4) Allen v. Almanazar, ECF 1:21-CV-3838, 2

(S.D.N.Y. filed April 29, 2021) (complaint describing Plaintiff’s relationship with his “birth

sister . . . Belcalis Almanzar (Cardi B)” and his attempts to reach her through Snapchat); and

(5) Allen v. Thomas, ECF 1:21-CV-3841, 2 (S.D.N.Y. filed April 29, 2021) (complaint

describing Plaintiff’s creation of the name “GameStop”).


                                                 6
       The Court again warns Plaintiff that vexatious or frivolous litigation in this Court may

result in an order barring Plaintiff from filing new actions IFP unless he receives prior

permission. See 28 U.S.C. § 1651.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint, brought IFP under 28 U.S.C. § 1915(b), is dismissed for failure

to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    May 7, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




                                                 7
